07DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but are not persuasive.
In response to applicant’s arguments that Fernandez-Alcon’s teachings concerning the stretch action rate are not applicable to the instant invention’s recited gas flow rate. Fernandez-Alcon teaches membrane modulation mimics that of a living organism ([0334]), the device uses gas modulation to mimic breathing ([0408]), the microfluidic device strain can be controlled in stretch actuation systems that include pneumatics by applying a controlled pressure ([0234, 0466]), such that the pneumatic/gas flow rate would provide the controlled pressure producing the strain. 
In response to applicant’s arguments that uneven distribution of the supports is not obvious over the cited art, Borenstein teaches posts arranged to form biomimetic patterns, the pattern may feature gradual changes and may mimic physiological properties ([0055-0057]), and pin ribs added to the inlet and outlet ports to avoid membrane collapse ([0134]), as previously cited. While the combination of Fernandez-Alcon and Borenstein does not explicitly disclose the plurality of supports is distributed unevenly along the length of the plurality of gas channels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pin ribs at the inlets and outlets would create an uneven distribution of supports, and that changing channel dimensions in conjunction with very thin membranes ([0055-0057]) would require changes in the location of the supports (an uneven distribution) to compensate for the changes in channel cross-section, and to fully support the membrane such that the plurality of supports is distributed unevenly along the length of the plurality of gas channels.  

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borenstein (US PG Pub 2014/0193799), in view Fernandez-Alcon (US PG Pub 2016/0326477), or alternatively, Fernandez Alcon in view of Borenstein.
Borenstein teaches a microfabricated artificial lung assist device (a microfluidic flow device) and methods of use (title), for facilitating gas transfer to and/or from a fluid ([0033]) useful among others for carbon dioxide removal ([0120]), comprising layers with channels for blood flow (a plurality of second layers comprising a plurality of blood channels, configured to permit blood to flow through the microfluidic device), blood channels with the same or different geometries as the gas channels ([0067] the plurality of blood channels comprising: a cross-sectional area defined in each of the second layers, a shape of the cross-sectional area) , and second layers with channels for gas flow (a plurality of first layers comprising a plurality of gas channels to permit gas to flow through), a gas permeable membrane between, bonded to form bilayers (layers coupled with the membranes, the membrane separating the gas and blood layers), bilayers arranged in a stack (providing a plurality of membrane coupled to the gas and blood channels, and the first layers, the membranes and the second layers stacked in an alternating arrangement such that a respective membrane is provided between a respective first layer and a respective second layer) ([0035-0037]), channels integrated into microfluidic pathways with tunable biomimetic fluidic resistance ([0052], claim 51), using ultrathin membranes ([0122]), and that the membrane deforms due to pressure variations from the gas side to the fluid side ([0148], the membranes are distensible in response to pressurization). Borenstein teaches structures for enhancing performance, and in embodiments channels are formed by patterns of posts or other support structures, arranged to form biomimetic patterns, the pattern may feature gradual changes and may mimic the physiological properties of vascular networks, may be in a lattice arrangement, or modeled as a “parking garage” structure with extremely thin membranes ([0055-0057], a plurality of supports distributed such that each membrane of the plurality of distensible membranes is supported at intervals along the length of the membrane), the posts maintain the gap between the channel and the membrane, similarly ribs are used to avoid membrane collapse ([0134-0135], Figures 7 and 9, the plurality of supports are disposed to reduce flexure at a portion of the membranes), posts in the gas channel vertically and horizontally (the plurality of supports comprising supports facing and extending perpendicular to a respective gas channel of the plurality of gas channels), referring to Figures 7 and 9Bthe direction of flow is assumed to be into or out of the page, with the supports positioned perpendicularly to the flow direction (the plurality of supports comprising supports each having (i) a first end facing a respective gas channel of the plurality of gas channels and (ii) a second end closer to a respective blood channel of the plurality of blood channels than to the respective gas channel), the supports in appear to extend from the bottom of the gas channels up toward the blood channels (the supports extending from the first end to the second end in a direction perpendicular to a flow direction in which gas flows in the respective gas channel and perpendicular to a direction in which blood flows in the respective blood channel).  
Fernandez Alcon teaches organomimetic microfluidic devices, (a microfluidic flow device) that can apply mechanical forces by modulating the flow of fluid through the channels, including modulating mechanically a membrane via pneumatic and or mechanical means, which can be manufactured as individual layers that can be mechanically laminated together (abstract, a plurality of layers). The device includes first and second microchannels separated by a membrane that permits the migration of cells, particulates, chemicals, molecules, fluids, and/or gases ([0073]), the microfluidic devices can have one or more channels, and or be a multichannel device arranged in combinations ([0166]) first and second channels, the inlets and outlets for at least one fluid source to the first and second microchannels can include air and blood ([0163]) gas and blood channels, and in an example, gas exchange is determined and air and blood flow through the first and second channels ([0512]) permitting gas and blood to flow through, the device includes engagement elements which modulate the membrane ([0013]), the modulation system for stretch actuation configured to impart an undulating motion during cyclical motions of the process ([0021]), the membrane can be a porous membrane and may include a series of undulations ([0072]), the membrane coupled to the modulation device configured to modulate the movement of the membrane, causing it to move, stretch, compress or flex, in embodiments, the engagement element uses fluid pressure ([0082]), the membrane modulates along the plane and expands and or contracts ([0084]) a distensible membrane, the amount of flexing/modulation can be controlled by the pressure differential applied distensible in response to pressurization, the pressure differential can be created by removing or adding a fluid to stretch or compress the membrane, during operation, the pressure differential can be alternately applied in predefined time intervals to cause continuous expansion and contraction of the membrane along its plane ([0144]), and cross sections of the microchannels can change by applying a strain force on the membrane causing the membrane to stretch ([0149]), a cross-sectional area defined in the second layer, a shape of the cross- sectional area configured to oscillate along a length of the plurality of blood channels. Fernandez-Alcon teaches applying forces repetitively to mimic the dynamic physical microenvironment of cells and replicate complex tissue and organ level structures and functions such as those exhibited by a breathing lung or reactive airway, among others ([0006]), and in some embodiments the modulation can be configured to create an alternating inspiratory and expiratory airflow ([0408]), it’s desirable to target or monitor the stretch actuation frequencies to achieve biological effect for an organomimetic device, and typical frequencies are 0.3 to about 1 Hz ([0229, 0234], 18-60 cycles/min), with embodiments with frequencies of several ranges depending on the environment to be mimicked from 0.01-5 Hz (0.6-300 cycles/min, [0379], see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists; wherein gas is supplied to the plurality of gas channels such that a gas flow is at a rate between about ten cycles per minute to about thirty cycles per minute).
While Fernandez Alcon does not specifically disclose the gas exchange as removal of carbon dioxide, the alternate arrangement of the layers and membranes, or the interval of placement and orientation of the supports, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Fernandez Alcon’s description of any combination of the of the microchannels ([0166]) could include stacking in an alternating arrangement such that a respective membrane is provided between a respective first layer and a respective second layer, and further that the one or more pins, posts, bars, flanges, beads, ridges, to minimize shape distortion ([0091]) would be placed and oriented to minimize shape distortion and provide support ([0091, 0093]). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Borenstein’s use case as an obvious engineering function for a gas exchange biomimetic device which mimics breathing, and further Borenstein’s posts and ribs with their arrangement and patterns to enhance performance, form biomimetic patterns, and maintain the gap between the channel and the membrane and avoid membrane collapse.
While Borenstein teaches membranes distensible in response to pressurization ([0148]), the device may mimic the physiological properties of vascular networks, and further features of the channels can be optimized to maximize gas transfer, provide superior blood flow properties, and performance properties ([0014, 0035, 0059]), Borenstein does not explicitly teach the membranes configured to oscillate by application of gas pressure such that each respective blood channel varies between a first width and a second width, wherein gas is supplied to the plurality of gas channels such that a gas flow is at a rate between about ten cycles per minute to about thirty cycles per minute.
Fernandez-Alcon teaches a distensible undulating membrane which oscillates with respect the channel as discussed above, and applying forces repetitively to mimic the dynamic physical microenvironment of cells and replicate complex tissue and organ level structures and functions such as those exhibited by a breathing lung or reactive airway, among others ([0006]). Fernandez-Alcon further teaches in some embodiments the modulation can be configured to create an alternating inspiratory and expiratory airflow ([0408]), it’s desirable to target or monitor the stretch actuation frequencies to achieve biological effect for an organomimetic device, and typical frequencies are 0.3 to about 1 Hz ([0229], 18-60 cycles/min), with embodiments with frequencies of several ranges depending on the environment to be mimicked from 0.01-5 Hz (0.6-300 cycles/min, [0379], see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists; wherein gas is supplied to the plurality of gas channels such that a gas flow is at a rate between about ten cycles per minute to about thirty cycles per minute). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandez-Alcon’s undulation of the membranes, and thereby channel dimensions, and frequencies into Borenstein’s device in order to mimic the dynamic physical microenvironment of cells and replicate complex tissue and organ level structures and functions such as those exhibited by a breathing lung or reactive airway.
With respect to claims 3 and 12, the device of claim 1 is taught above. Fernandez Alcon teaches a pressurized chamber with an interior volume, air is extracted via air extraction point 1714 and vented to atmosphere at venting point 1718, at which point air is allowed to enter the system ([0192-0194]) providing stretch actuation of the membrane ([0174-0176]), a pressure vessel configured to flow a gas into an open end of each of the plurality of gas channels. Fernandez Alcon teaches the pressurized chamber is connected to the microfluidic device, and that one or both ends of the microfluidic device are connected to the pressure chamber and motion is translated to the microfluidic device ([0192, 0196, 0199, 0201]), implying that the microfluidic device is also a pressure vessel a pressure vessel housing the first layer and the second layer.
With respect to claim 4, the device of claim 1 is taught above. Fernandez Alcon teaches cross sections of the microchannels can change by applying a strain force on the membrane causing the membrane to stretch ([0149]) the shape of the cross-sectional area is controlled by a degree of distension of the distensible membrane.  
With respect to claim 5, the device of claim 1 is taught above. Fernandez Alcon teaches the amount of flexing/modulation can be controlled by the pressure differential applied ([0144]), and modulation of the membrane can be achieved through pressure differential or mechanical means and can mimic the mechanical forces experienced by tissue-tissue interface in a  living organism for example the lung alveolus during breathing, the modulation magnitude and frequency should depend on the specific desired outcomes ([0334]) the distensible membrane is configured to deform a distance responsive to a gas pressure of a gas in the plurality of gas channels.  
Regarding claims 6, 9, 16 and 19, the device of claim 1 and method of claim 10 are taught above. The combination of Fernandez-Alcon and Borenstein teach a plurality of ribs supporting the distensible membrane, the shape of the cross-sectional area deflecting deflects between each of the plurality of supports as discussed above. Fernandez Alcon teaches the membrane can be supported by a carrier layer ([0313]), a rigid layer that can provide structural support ([0093, 0105]) which would be a separate layer not embedded within the membrane, the carrier layer to minimize shape distortion during modulation ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a rigid support would comprise a different and stiffer material than the flexible membrane, to support the membrane while providing support and the ability of the flexible membrane to distend. 
Regarding claims 7 and 17, combination above discloses the device of claim 6. Borenstein further teaches posts may be arranged in a lattice or parking garage pattern ([0056], the supports are distributed evenly along the length of the plurality of gas channels).  
With respect to claim 13, the method of claim 10 is taught above. Fernandez Alcon teaches the membrane modulation in a motion associated with breathing or the beating of a heart ([0466[), flowing the gas through the gas channels with a pulsatile flow. 
With respect to claim 14, the device of claim 10 is taught above. Fernandez-Alcon teaches cross sections of the microchannels can change by applying a strain force on the membrane causing the membrane to stretch ([0149]) the shape of the cross-sectional area is controlled by a degree of distension of the distensible membrane.
With respect to claim 15, the device of claim 10 is taught above. Fernandez-Alcon teaches the amount of flexing/modulation can be controlled by the pressure differential applied ([0144]), and modulation of the membrane can be achieved through pressure differential or mechanical means and can mimic the mechanical forces experienced by tissue-tissue interface in a  living organism for example the lung alveolus during breathing, the modulation magnitude and frequency should depend on the specific desired outcomes ([0334]) the distensible membrane is configured to deform a distance responsive to a gas pressure of a gas in the plurality of gas channels.  
Regarding claim 20, the method of claim 10, is taught above, and further discloses wherein the gas is air (Fernandez Alcon [0163, 0512], Borenstein [0084, 0094-0095, 0121-0122]).
Claims 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Alcon and Borenstein, in view of Potkay (The promise of microfluidic artificial lungs, 2014).
With respect to claims 2, and 11, the device of claim 1 and method of claim 10 are taught above. Fernandez-Alcon teaches a flexible, expanding membrane as discussed above. Borenstein teaches manifolds the minimize fluid volume and efficiently distribute fluid to multiple layers in a device ([0022, 0085], an inlet manifold coupled with an inlet of each of the plurality of blood channels; an outlet manifold coupled with an outlet of each of the plurality of blood channels), and provides a device capable of using ambient air ([0121], implying an open inlet end and an open outlet end). Alternatively, Potkay reviews research efforts in microfluidic artificial lungs and teaches artificial lungs for transferring oxygen and CO2 out of the blood by diffusion (a method of removing carbon dioxide from blood), removing carbon dioxide from blood (B.1), microchannel networks designed such that cells and platelets experience pressures, shear stresses, and branching angles that copy those in the body (B.5), and microfluidic lungs can employ thin, flexible membranes similar to the blood-gas membrane in the natural lung (B.7), and a manifold that delivers blood to the microchannels (B.3) an inlet manifold coupled with an inlet of each of the plurality of blood channels, it would have been obvious to one of ordinary skill in the art to incorporate an outlet manifold coupled with an outlet of each of the plurality of blood channels, particularly given the use of an inlet manifold; that microfluidic lungs can operate using air as the supply gas to provide more natural ventilation, and eliminate the potential complications of using pure oxygen, and instead operating using air supplied by a fan or by tapping into the natural air circulation (B.8) such that the plurality of gas channels comprise an open inlet end and an open outlet end.
It would have been obvious to one of ordinary skill in the art to incorporate in the gas supply of Potkay into the taught microfluidic device to provide efficient delivery of the blood to and from the microchannels and provide more natural ventilation while eliminating the complications of using pure oxygen. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Alcon and Borenstein, alternatively in view of Rodrigues (Enhancement of mass transfer in spacer filled channels under laminar regime by pulsatile flow, 2015).
Regarding claim 8 and claim 18, the device of claim 6 is taught above. Borenstein teaches posts arranged to form biomimetic patterns, the pattern may feature gradual changes and may mimic physiological properties ([0055-0057]), and pin ribs added to the inlet and outlet ports to avoid membrane collapse ([0134]). However, the combination of Fernandez-Alcon and Borenstein does not explicitly disclose the plurality of supports is distributed unevenly along the length of the plurality of gas channels. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pin ribs at the inlets and outlets, in addition to the primary supports would create an uneven distribution of supports, and that changing channel dimensions in conjunction with very thin membranes would require changes in the location of the supports (an uneven distribution) to compensate for the changes in channel cross-section, and to fully support the membrane such that the plurality of supports is distributed unevenly along the length of the plurality of gas channels.  
 Alternatively, Rodrigues discloses investigation of pulsatile flow in membranes with spacer filled channels, showing that pulsatile flow can increase mass transfer in spacer filled channels, and the effect is intense near the channel outlet and close to the valve, but vanishes over larger distances (see Rodrigues abstract), the spacer did not exhibit mass-transfer entrance effects in laminar flow (see Rodrigues paragraph 3.2).
One of ordinary skill in the art, before the filing date of the invention would have been motivated to distribute the supports of the taught device, in an uneven manner in order to take advantage of the increased mass transfer closer to the inlets and outlets (see Rodrigues Abstract and Conclusions). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777